Order, Supreme Court, Bronx County (Douglas E. McKeon, J.), entered on or about January 26, 1995, which denied petitioner’s application to extend the time to serve a notice of claim, unanimously affirmed, without costs.
Petitioner’s claims for false arrest and false imprisonment accrued when he was released from custody (Matter of Ragland v New York City Hous. Auth., 201 AD2d 7, 9) at the end of February 1994, some two weeks after his arrest. Thus, the instant application, which was made in the middle of December 1994, was some six and one-half months late (see, General Municipal Law § 50-e [1] [a]).
We agree with the IAS Court that petitioner’s brief incarceration and claimed "preoccupation” with a related forfeiture action that terminated at the end of May 1994 are not acceptable excuses for this delay. No explanation was offered why petitioner, who had retained counsel for purposes of forfeiture proceedings, waited until November 1994 to retain an attorney *150to represent him in this matter, and then delayed another month before making the instant application by show cause order (Matter of McAllister v County of Nassau, 202 AD2d 670). Concur—Milonas, J. P., Ellerin, Wallach, Nardelli and Mazzarelli, JJ.